     Case 3:19-cv-00200-MMD-CLB Document 10 Filed 06/29/20 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
4

5

6     JOSE ISAIAS CABRERA,                                  Case No. 3:19-cv-00200-MMD-CLB

7                                            Plaintiff,                    ORDER
             v.
8
      UNITED STATES OF AMERICA, et al.,
9
                                         Defendants.
10

11

12          This action began as a pro se civil rights complaint filed pursuant to 42 U.S.C. §

13   1983 by an incarcerated individual. (ECF No. 1-1.) After Plaintiff filed his complaint, the

14   Court sent Plaintiff an advisory letter, indicating, among other things, that Plaintiff must

15   notify the court immediately upon any change of address and that if he failed to do so,

16   the Court might dismiss this case. (ECF No. 2 at 1.) Roughly four months later, Plaintiff

17   filed a change of address, indicating that he understood the requirement to update the

18   Court with any change of address. (ECF No. 3.)

19          On March 9, 2020, the Court issued an order noting that it appeared that Plaintiff

20   was no longer at his listed address and requiring Plaintiff to file his updated address within

21   30 days. (ECF No. 4 at 1.) The order stated that if Plaintiff failed to file his updated address

22   within 30 days, this case would be dismissed without prejudice. (Id.) The Court did not

23   receive any response from Plaintiff, and the Court dismissed this case without prejudice

24   on April 29, 2020. (Id. at 6.) On June 22, 2020, more than three months after the Court

25   issued its order requiring Plaintiff to file his updated address, Plaintiff filed a notice of

26   change of address. (Id. at 9.)

27          It appears that Plaintiff may not have received the Court’s previous orders and may

28
     Case 3:19-cv-00200-MMD-CLB Document 10 Filed 06/29/20 Page 2 of 3




1    not be aware that this case has been dismissed without prejudice. As such, the Court

2    directs the Clerk of Court to send Plaintiff copies of the Court’s orders requiring him to

3    update his address and dismissing this action without prejudice. Because this case has

4    been dismissed without prejudice, Plaintiff may bring his claims in a new case by filing a

5    complaint and application to proceed in forma pauperis in a newly opened case.

6           Alternatively, if Plaintiff feels that the Court dismissed this action in error, Plaintiff

7    may file a motion for reconsideration. A party can also seek reconsideration under Federal

8    Rule of Civil Procedure 60(b). See Fed. R. Civ. P. 60(b). “Reconsideration is appropriate

9    if the district court (1) is presented with newly discovered evidence, (2) committed clear

10   error or the initial decision was manifestly unjust, or (3) if there is an intervening change

11   in controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

12   1263 (9th Cir. 1993). A motion for reconsideration “may not be used to raise arguments

13   or present evidence for the first time when they could reasonably have been raised earlier

14   in the litigation.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). District courts

15   have discretion regarding whether to grant a motion to amend under Rule 59(e) or 60(b).

16   See Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014).

17          It is therefore ordered that the Clerk of the Court send Plaintiff a copy of the Court’s

18   orders requiring him to update his address (ECF No. 4) and dismissing this case without

19   prejudice (ECF No. 6).

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///


                                                   -2-
     Case 3:19-cv-00200-MMD-CLB Document 10 Filed 06/29/20 Page 3 of 3




1          It is further ordered that the Clerk of the Court send Plaintiff the approved form for

2    filing a § 1983 complaint, instructions for the same, and a copy of his original complaint

3    (ECF No. 1-1), as well as the approved form application to proceed in forma pauperis by

4    an inmate and the document entitled information and instructions for filing an in forma

5    pauperis application.

6          DATED THIS 29th day of June 2020.

7

8
                                              MIRANDA M. DU
9                                             CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

                                                -3-
